UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8074


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANGELA GWEN BLAIR,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:00-cr-00603-CWH-11)


Submitted:    February 19, 2009            Decided:   February 25, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Gwen Blair, Appellant Pro Se. Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Angela Gwen Blair appeals the district court’s order

denying    her   motion     filed    under     18    U.S.C.    § 3582     (2006)     for

reduction of sentence.           We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by   the      district     court.         United      States       v.     Blair,     No.

4:00-cr-00603-CHW-11           (D.S.C.   filed      Sept.   15,    2008    &   entered

Sept. 16, 2008).          We dispense with oral argument because the

facts   and    legal     contentions     are     adequately       presented     in   the

materials     before     the    court    and   argument       would     not    aid   the

decisional process.

                                                                               AFFIRMED




                                          2